DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/17/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 8/17/22, regarding 35 U.S.C. § 102 rejections are partially persuasive in view of amendments filed 8/17/22. 
Applicant’s remarks, pages 8-10, asserts the system of Kim does not disclose an autonomous vehicle steering control system however Kim discloses multiple instances of this system being applied to an autonomous driving mode (¶46, ¶89, ¶137 to list a few).  However, based on the amendments of 8/17/22, the rejection will be updated to include recitation to the amended material.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 6-9, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0270478).

Regarding claims 1, 8, and 15, Kim discloses a steering control apparatus including a system for controlling a vehicle in an autonomous driving mode, the system comprising an autonomous driving control system including one or more processors (¶46 and ¶186); and 
a steering system including one or more processors configured to (¶33 -  vehicle steering control apparatus 100): 
receive, from the autonomous driving control system, a control command identifying a steering control position (¶97 - steering angle information), 
control an orientation of one or more wheels of the vehicle according to the steering control position (¶97 - The normal steering controller may control the steering of the vehicle wheel), 
after receiving the control command, determine that the steering system has not received a valid control command from the autonomous driving control system for a first predetermined duration (¶93-95 -  the steering controller having a poor communication transmission and reception status at predetermined time points determines status as a failure steering controller corresponding to the recited no valid command for a predetermined duration. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)), and 
based on the determination that the steering system has not received a valid control command from the autonomous driving control system for the first predetermined duration, continue to control the orientation of the one or more wheels based on the steering control position (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)),).

Regarding claims 2, 9, and 16, Kim further discloses the control command is a last control command received before the first predetermined duration (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state).

Regarding claims 6, 13, and 19, Kim further discloses while continuing to control the orientation of the one or more wheels, receive a second control command identifying a second steering control position from the autonomous driving control system; and control the orientation of the one or more wheels based on the second steering control position (¶41-44 - steering angle information calculated in real time corresponding to the recited receiving a plurality of steering control positions and controlling based off of them).

Regarding claims 7, 14, and 20, Kim further discloses prior to controlling the orientation of the one or more wheels based on the second steering control position, determine that the steering system has received a valid control command from the autonomous driving control system with a second predetermined duration (¶56 – determining whether the steering controller has a failure or not corresponding to the recited determining valid control command before normal operation. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)),).


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0270478), as applied to claims 2 and 8 above, in view of Raypole et al. (US 2003/0120406).

Regarding claims 3 and 10, Kim does not disclose utilizing number of cycles as a threshold duration however, Raypole discloses a fault detection system including the first predetermined duration is a fixed number of message cycles (¶24 - Diagnostic Evaluation Routine 54 detects a preset number of vehicle speed cycles to determine fault. The combination of the steering control failure determination system of Kim with the cycle duration threshold of Raypole fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control failure determination system of Kim with the cycle duration threshold of Raypole in order to determine component failure utilizing only digital signals (Raypole - ¶4).

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0270478), as applied to claims 1, 8, and 15 above, in view of Polmans (US 2019/0168807)

Regarding claims 4, 11, and 17, Kim further discloses after receiving the control command, determine that the steering system has not received a valid control command from the autonomous driving control system for a predetermined duration (¶93-95 -  the steering controller having a poor communication transmission and reception status at predetermined time points determines status as a failure steering controller corresponding to the recited no valid command for a predetermined duration. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)),); and 
based on the determination that the steering system has not received a valid control command from the autonomous driving control system for the predetermined duration, continue to control the orientation of the vehicle based on the steering control position and ignoring control commands received from the autonomous driving control system (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state, where continuing the previous trajectory does not allow new command input therefore corresponding to the recited ignoring control commands. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)),).
While Kim does disclose maintaining previous steering control and ignoring new inputs, it does not disclose utilizing a second duration, however Polmans discloses a steering control fault system including utilizing a second time period corresponding to the recited second predetermined duration after the first time period when a fault is detected and in response to the second period not transmitting actuator control (¶8-21). The combination of the steering control failure determination system of Kim with the secondary time period and the cutting off of input signals of Polmans fully discloses the elements as claimed. 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control failure determination system of Kim with the secondary time period and the cutting off of input signals of Polmans in order to prohibit faulty deflection of the wheels (Polmans - ¶21).

Regarding claims 5, 12, and 18, Kim further discloses the control command is a last control command received before the predetermined duration (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state).
While Kim does disclose maintaining previous steering control and ignoring new inputs, it does not disclose utilizing a second duration, however Polmans further discloses a second time period corresponding to the recited second predetermined duration after the first time period when a fault is detected (¶8-21). The combination of the steering control failure determination system of Kim with the secondary time period of Polmans fully discloses the elements as claimed. 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control failure determination system of Kim with the secondary time period and the cutting off of input signals of Polmans in order to prohibit faulty deflection of the wheels (Polmans - ¶21).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hwang et al. (US 2018/0362043) discloses a steering control failure system for an autonomous vehicle utilizing a predetermined time period delay for the determination (¶35).

Odate (US 2019/0023310) discloses a steering wheel unit system for an autonomous vehicle including determining a failure diagnosis (¶51 and Figs. 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665